Citation Nr: 1009949	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-26 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Validity of debt incurred due to concurrent receipt of active 
duty military pay and VA compensation benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1981 to November 1985 and from January 2001 to 
January 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision, dated in September 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the decision in September 2007, the RO terminated the 
Veteran's VA benefits effective October 12, 2006, due to his 
return to active duty military service.  The decision 
notified the Veteran that he would subsequently be informed 
of the amount of money which caused an overpayment of 
benefits, however a review of the claims folder does not 
indicate the amount of VA benefits overpaid.

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit of the indebtedness, 
clearly setting forth the period of the 
overpayment and the calculations to 
determine the amount of the indebtedness.  
The total amount of the overpayment should 
be indicated.  Once compiled, associate 
the audit report with the claims folder, 
and send a copy to the Veteran. 



2.  Following completion of the above, 
adjudicate the claim for validity of debt.  
If the decision remains adverse to the 
Veteran, provide him with a supplemental 
statement of the case and the opportunity 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


